UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333 - 38558 KODIAK ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 65-0967706 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1120, 833 4th Avenue S.W.Calgary, ABT2P 3T5 (Address of principal executive offices - Zip code) (403) 262-8044 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filedby Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or forsuch shorter period that the registrant was required to file such reports), and (2) has beensubject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, acceleratedfiler, a non-accelerated filer or a smaller reporting company. See the definitions of “largeaccelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X (Do not check if a smaller reporting company) Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 ofThe Exchange Act) Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities undera plan confirmed by a court. YesNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the registrant's classes of common equity, asof the latest practicable date: 129,683,294 common shares, $.001 par value, as at May 11, 2011. KODIAK ENERGY, INC. INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 4. CONTROLS AND PROCEDURES 36 PART II. OTHER INFORMATION 37 ITEM 1. LEGAL PROCEEDINGS 37 ITEM 1A. RISK FACTORS 37 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 37 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 37 ITEM 4. REMOVED AND RESERVED 37 ITEM 5. OTHER INFORMATION 38 ITEM 6. EXHIBITS 38 2 PARTI. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS KODIAK ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) Assets Current Assets: Cash and short term deposits $ $ Accounts receivable Prepaid expenses and deposits Total current assets Other assets (Note 5) Oil and natural gas properties, Full cost accounting (Note 3) Developed properties Less accumulated depreciation, depletion and amortization ) ) Net Undeveloped properties excluded from amortization Furniture and fixtures, net Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued liabilities Operating line of credit (Note 6) Current debt Total current liabilities Long-term liabilities (Note 7) Asset retirement obligations (Note 8) Total liabilities Commitments and contingencies (Note 12) Stockholders' equity Preferred stock, par value: $0.001 per share; 10,000,000 shares authorized, -0- issued and outstanding - - Common stock, par value $0.001 per share; 300,000,000 shares authorized; 129,683,294 and 119,683,294 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated comprehensive gain (loss) ) Deficit ) ) Stockholders' equity attributable to Kodiak Energy, Inc. Non controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 KODIAK ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, REVENUE: Oil sales $ $ Other 41 Total revenue EXPENSES: Operating General and administrative Depletion and depreciation Total expenses Net loss from operations ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Net loss before income taxes ) ) Income taxes - - Net loss ) ) Non controlling interest NET LOSS ATTRIBUTABLE TO KODIAK ENERGY, INC. $ ) $ ) Loss per common share (basic and fully diluted) $ ) $ ) Weighted average number of shares outstanding (basic and fully diluted) Comprehensive loss: Net loss $ ) $ ) Foreign currency translation gain (loss) Comprehensive loss: ) ) Comprehensive loss attributable to non controlling interest Comprehensive loss attributable to Kodiak Energy, Inc. $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 KODIAK ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss from non controlling interest, net of tax ) ) Depreciation and depletion Amortization of debt discount - Stock based compensation Interest expense charged to Notes payable Working capital changes (Note 16) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of oil and gas properties ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Sale of common stock - Advances on the revolving line of credit Proceeds from majority owned warrants exercised - Net proceeds from (repayments of) long term debt Net cash provided by financing activities Effect of foreign currency rate change on cash ) - Net decrease in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Taxes $
